Citation Nr: 1422611	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for eczema. 

2. Entitlement to service connection for a ruptured left ovarian cyst. 

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for bronchial asthma. 

5. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

6. Entitlement to service connection for headaches, to include as due to service-connected PTSD. 

7. Entitlement to service connection for menstrual irregularities. 

8. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1, 1991, to April 2, 1991, with prior inactive service in the New York Army National Guard totaling fifteen years, nine months, and eleven days. Following the period of active duty in early 1991, the Veteran continued to serve in the Army National Guard until May 1, 1996, followed by service in the Army Reserve until May 27, 2007.

This matter is on appeal from June 1996 and December 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In June 2007, the Veteran was afforded a hearing before the Board, sitting at the RO, before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that proceeding is of record.  In a December 2011 letter, the Veteran was informed of this fact and offered another hearing before another Veterans Law Judge.  The Veteran did not responded with a signed, but otherwise blank, response form; no desire for a new hearing is implied.  Therefore, the Board finds that all due process requirements have been met with regard to the Veteran's hearing request.

The Veteran's claims were previously before the Board and remanded in January 2008 and September 2012.  While the appeal was in remand status, the agency of original jurisdiction (AOJ) granted service connection for a liver disability, an issue which had previously been on appeal to the Board.  As the grant of service connection constitutes a full grant of the benefit sought on appeal, this issue is no longer before the Board.  Most recently, the matters were remanded to the AOJ in August 2013 for further development.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and Virtual VA; the physical claims file previously utilized has been scanned into the system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board remanded all pending appeals for compliance with prior Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board had previously found that a December 2010 VA examination was not adequate, as it did not address all appellate matters, and failed to offer required nexus opinions.  In September 2012, the file was ordered returned to the examiner for an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The AOJ instead provided the file to a different provider, a nurse practitioner, in October 2012.  No explanation for this deviation is offered.  Further, it is unclear if the nurse practitioner actually examined the Veteran, or based her report upon a records review.  In any case, the rendered opinions were found to be inadequate with regard to each claimed disability.  The rationales offered were insufficient or unclear, or she failed to address the possibility that service had aggravated the current conditions.  

The Board therefore again remanded the matters to the AOJ in August 2013.  That same month, a VA doctor reviewed the claims file and addressed the questions posed by the Board.  Unfortunately, the doctor in the main merely endorsed the October 2012 opinions and their accompanying rationales.  The Board took great pains in August 2013 to explain why these were deficient; it is not clear why the new examiner ignored those findings and in effect resubmitted the previously rejected examination findings.

The Board does acknowledge that the August 2013 examiner did address the apparent conflict in the evidence regarding a diagnosis of CFS, stating that the November 2010 listing of such by a VA examiner was unsupported by the doctor's own clinical findings.  Further, the November 2010 examiner should not have examined the Veteran, as he was personally acquainted with her from service.  The Board therefore agrees that the November 2010 CFS diagnosis holds no probative value.

In light of the continued examination inadequacies, further remand is required.  The Board deeply regrets the additional delay, but such is unavoidable.

Moreover, in November 2013 correspondence, the Veteran raised an additional theory of entitlement, arguing that many of her disabilities were secondary to service-connected PTSD.  On remand, this theory must be addressed as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must identify all current skin disorders, and must opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that eczema, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of such service?  

A "current" disability is one that has been present at any time since the filing of the claim in 1994.

2.  Schedule the Veteran for a VA gynecological examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must whether it is at least as likely as not (50 percent or greater degree of probability) that any ovarian disease and/or menstrual irregularities, if present, was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

3.  Schedule the Veteran for a VA diabetes examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must whether it is at least as likely as not (50 percent or greater degree of probability) that any diabetes mellitus, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of such service?

4.  Schedule the Veteran for a VA respiratory disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must whether it is at least as likely as not (50 percent or greater degree of probability) that any bronchial asthma, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of such service?

5.  Schedule the Veteran for a VA chronic fatigue syndrome examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must opine as to whether a diagnosis of CFS is present, and if so, whether it is at least as likely as not (50 percent or greater degree of probability) that such was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of such service?

The examiner is notified that the diagnosis of CFS on a November 2010 VA examination is not considered adequate or having probative value.

6.  Schedule the Veteran for a VA neurological examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must whether it is at least as likely as not (50 percent or greater degree of probability) that any headaches or headache disorder, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of such service?

7.  Schedule the Veteran for a VA esophagus/hiatal hernia examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.

The examiner must whether it is at least as likely as not (50 percent or greater degree of probability) that any GERD, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of such service?

8.  A full and complete rationale for any opinion expressed is required.  Such rationale must consider documented medical evidence as well as the Veteran's own statements.  The Board implies no findings regarding the competence or credibility of non-medical evidence at this time.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



